DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/17/2022. The examiner acknowledges the amendments to claims 1, 6-7, 13, and 15. Claim 12 is cancelled. Claims 1-11 and 13-15 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, filed 01/17/2022, with respect to the objection to claim 6 and the USC 103 rejection of claim 15 have been fully considered and are persuasive.  The objection to claim 6 and the USC 103 rejection of claim 15 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Friedrich on 03/09/2022.

The application has been amended as follows (see also attached OA.Appendix): 
1.  (Currently Amended)	A neuromuscular, physiological, biomechanical, or musculoskeletal activity monitoring system for a subject, the system comprising:
a wearable inertial measurement unit comprising at least one accelerometer and/or at least one gyroscope, the inertial measurement unit being configured to be worn by the subject and to obtain first and second kinematic data, the first and second kinematic data comprising one or more of angle of movement, movement velocity, acceleration, and/or impact force; and
a controller in communication with an output component, the controller configured to:
receive and process the first kinematic data from the inertial measurement unit representative of one or more physical actions performed by the subject;
generate an inertial data set for the one or more physical actions based on the received and processed first kinematic data; 
compare values of the generated inertial data set to threshold values for a subject;
remove values of the generated inertial data set from the generated inertial data set that exceed the threshold values for a subject;
provide a notification via the output component if the threshold values for a subject are exceeded to re-perform the one or more physical actions;
compare the generated inertial data set to reference data stored on computer readable memory in communication with the controller; and
update the reference data with the generated inertial data set;
cause the output component to provide feedback comprising predictive injury information and a recommended training regimen configured to reduce a risk of injury, the predictive injury selected based at least in part on the comparison between the generated data set and the reference data;
receive and process the second kinematic data from the inertial measurement unit representative of one or more physical actions performed by the subject;
generate a second inertial data set for the one or more physical action based on the received and processed second kinematic data;
compare the second inertial data set to the updated reference data; and
determine, based on the comparison, efficacy of the recommended training regimen in reducing the risk of injury.

13.  (Currently Amended)	A method of monitoring neuromuscular, physiological, biomechanical, or musculoskeletal activity of a subject, the method comprising: 
placing an inertial measurement unit comprising at least one accelerometer and/or at least one gyroscope on the subject; 
obtaining first kinematic data representative of one or more inertial data sets from the inertial measurement unit during one or more physical actions performed by the subject, the first kinematic data comprising one or more of angle of movement, movement velocity, acceleration, and/or impact force;
generating a first inertial data set for the one or more physical actions based on the obtained first kinematic data;
comparing values of the generated first inertial data set to threshold values for a subject;
removing values of the generated first inertial data set from the generated first inertial data set that exceed the threshold values for a subject;

comparing the generated firstset
determining predictive injury information for the one or more physical actions performed by the subject, the predictive injury information being based, at least in part, on the comparison between the generated first inertial data set and the reference data; [[and]]
updating the reference data with the generated first inertial data set; 
providing feedback comprising the predictive injury information and a recommended training regimen configured to reduce a risk of injury for the subject, the predictive injury information and the recommended training regimen selected based, at least in part, on the comparison between the generated first inertial data set and the reference data, the recommended training regimen comprising one or more of stretching, strength building actions, and aerobic or anaerobic exercises;
obtaining second kinematic data from the inertial measurement unit during one or more physical actions performed by the subject, the second kinematic data comprising one or more of angle of movement, movement velocity, acceleration, and/or impact force;
receiving and processing the second kinematic data from the inertial measurement unit representative of one or more physical actions performed by the subject;
generating a second inertial data set for the one or more physical actions based on the received and processed second kinematic data;
comparing the second inertial data set to the updated reference data; and
determining, based on the comparison, efficacy of the recommended training regimen in reducing the risk of injury.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 13, and 15 are allowable because they comprise allowable subject matter comprising providing a personalized recommended training regimen to reduce a risk of injury for a subject based on a first inertial data set collected from the subject, then monitoring the subject performing the recommended training regimen while generating a second inertial data set for the subject, then comparing the second inertial data set with reference data updated with the first inertial data set to determine the efficacy of the recommended training regimen in reducing the risk of injury.
Claims 2-11 and 14 are allowable for depending from the allowable subject matter of claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/            Examiner, Art Unit 3791                                                                                                                                                                                            

/DANIEL L CERIONI/Primary Examiner, Art Unit 3791